SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June Commission File Number 001-36458 Neovasc Inc. (Translation of registrant’s name into English) Suite 2135 — 13700 Mayfield Place Richmond, British Columbia, Canada, V6V 2E4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Form 51-102F3 - Material Change Report. DOCUMENT 1 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Company Neovasc Inc. (the “Company”) 13700 Mayfield Place, Suite 2135 Richmond, BC, V6V 2E4 Item 2. Date of Material Change June 6, 2014 Item 3. News Release A news release announcing this material change was issued June 6, 2014 and a copy has been filed on SEDAR. Item 4. Summary of Material Changes On June 6, 2014, the Company announced that it had been made aware of a lawsuit filed by CardiAQ Valve Technologies. Item 5. 5.1 – Full Description of Material Change On June 6, 2014, the Company announced that it had been made aware of a lawsuit filed by CardiAQ Valve Technologies in the U.S. District Court for the District of Massachusetts, including certain allegations relating to Neovasc’s transcatheter mitral valve technology, including the Tiara™ device. As of the date of this report, the complaint has not yet been served on the Company.If CardiAQ does serve the complaint, Neovasc intends to vigorously defend itself. Based on its understanding of the unproven allegations, the Company believes the lawsuit to be groundless and without merit. 5.2 – Disclosure for Restructuring Transactions Not applicable. Item 6. Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer For further information, please contact Chris Clark, Chief Financial Officer of the Company, at 604-270-4344. Item 9. Date of Report June 11, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neovasc Inc. (Registrant) Date: June11, 2014 By: /s/ Chris Clark Name:Chris Clark Title:Chief Financial Officer
